Citation Nr: 1742350	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1947 to October 1951.  This case comes before the Board of Veterans' Appeals (Board) from a Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) rating decision in June 2013. 

In his April 2014 VA Form 9 substantive appeal, the Veteran requested a Travel Board hearing.  In a statement received in April 2015 he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed October 2001 rating decision denied service connection for bilateral hearing loss based essentially on a finding that the Veteran's current bilateral hearing loss disability was not shown to be related to service or manifested in the first postservice year.  

2. Evidence received since the October 2001 rating decision does not tend to show that the Veteran's current bilateral hearing loss disability either manifested within the first postservice year or is otherwise related to service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met. The Veteran was adequately advised of VA's duties to notify and assist in the development of his claim in correspondences dated in October 2000 and January 2013.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  The Veteran was afforded VA audiological examinations in July 1955 and April 2013.  The reports of those examinations are adequate for adjudication purposes because they reflect familiarity with the Veteran's medical history and include adequate rationale for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Notably, the Veteran has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria - New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Regardless of the RO's findings on new and material evidence, the Board must consider the question again because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis (beyond consideration of whether the evidence received is new and material) is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

Factual Background

On October 1947 service enlistment examination whispered voice hearing acuity was 15/15 bilaterally.  The Veteran's ears were found to have no abnormalities.
On October 1951 service separation examination, on clinical evaluation cerumen (wax) in was found in the Veteran's left ear, which was occluding his tympanic membrane.  However, whispered and spoken voice hearing acuity was 15/15 bilaterally; there was no audiometry.

Other than the cerumen found on separation examination, the Veteran's STRs are silent for any additional complaints, findings, treatment, or diagnosis relating to hearing loss.

Postservice, on July 1955 VA special ear examination, the Veteran reported that he "had no ear trouble until about 3 months ago when he first noticed some difficulty in hearing in the left ear intermittently.  He states 'I found I would have to put my hand over the left ear and make it pop in order to hear better.  I believe the ear condition and hearing is better now.'  Veteran states he had no difficulty with the ears during service or any treatment for them.  No history of ear injury or surgery, otorrhea or tinnitus.  He offers no complaints referable to the right ear.  He believes his hearing is normal most of the time."  On physical examination, the Veteran's right external auditory canal was normally patent and clear and his right drum membrane was normal.  The examiner found a large amount of impacted cerumen in the Veteran's left auditory canal which occluded the lumen.  After removal of the cerumen by irrigation, no abnormal discharge was found, and the Veteran's left drum membrane was normal.  On hearing examination right ear "OCV" was 20 feet and "WV" was 20 feet, and left ear "OCV (after removal of cerumen)" was 20 feet and "WV" was 20 feet.  The examiner noted that further audiometry was not necessary because the Veteran's hearing was found to be normal after removal of the cerumen and "the Veteran admitted immediate improvement in hearing in the left ear following irrigation."  The examiner specifically noted that ear disease and deafness were not diagnosed.  

An August 1955 rating decision denied service connection for a hearing defect because no hearing defect was found. 

In a May 1995 VA ear, nose, and throat (ENT) clinic note, symmetrical sensorineural hearing loss was diagnosed.  At that time, the Veteran denied having any ear surgeries or a history of hearing problems.  

In an August 1995 VA ENT consultation report, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
50
50
LEFT
15
15
45
60
50

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  The examining audiologist noted there was minimal wax in his ears.  Based on this examination, symmetric high frequency sensorineural hearing loss was diagnosed.   

In an August 1995 statement, the Veteran requested that the claim of service connection for bilateral hearing loss be reopened.  The Veteran asserted that his hearing loss was a result of working around jet testing on his Air Force base during service.  He described he worked in an office near the jet testing blocks, and "the constant roar from the engines was a hazard to [his] ears, as [he] was about 30 feet away from the blocks."  He noted he worked under these conditions for 16 months.  He reported that after his service he had worked in an office environment.  He also reported that he felt people were speaking too softly or too rapidly, and that he has had problems understanding women and children because of their soft voices and pitch of their voices.  

A November 1995 rating decision found the Veteran's claim of service connection for hearing loss was not "well grounded" because there was no record of hearing loss showing a chronic disability subject to service connection.  The RO noted that service connection for hearing loss was originally denied by the August 1955 rating decision, but the Veteran was not fully informed of the denial in the August 1955 letter informing him of the decision.  Accordingly, the RO considered his August 1995 claim to be his first claim for service connection for hearing loss.  The RO found that although the Veteran's medical records showed a sensorineural hearing loss disability, his STRs did not show a finding of hearing loss, the July 1955 VA examination did not show a finding of hearing loss, and the Veteran reported he had no ear trouble in service.  

In a July 1996 VA ENT clinic note, the Veteran reported having decreased hearing for many years.  He also reported having noise exposure during service because he worked near an airstrip.  

In a later July 1996 VA ENT consultation report, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
55
50
LEFT
15
20
60
65
50

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  The examining audiologist noted there were no new symptoms since the August 1995 evaluation.  Based on this examination, symmetric high frequency sensorineural hearing loss was diagnosed.   
	
In a September 2000 statement, the Veteran requested that the claim of service connection for bilateral hearing loss be reopened.  The Veteran asserted that his hearing loss was a result of being subjected to constant noise from jet engine testing during service.  

In an October 2000 letter, the Veteran's friend J.C., also a veteran, reported that he met the Veteran during their service and that during service he recommended to the Veteran that he should get his hearing checked.  J.C. also suggested that the Veteran's problems hearing were the result of being near jet engine testing during service.  J.C. did not indicate that he had any medical training or provide any explanation supporting his belief that the Veteran's hearing problems were the result of military service.

In an October 2000 letter, the Veteran's friend Dr. A.M., a dentist, noted that he had known the Veteran since he was 12 years old, and opined that the Veteran's hearing loss was due to jet engine noises.   Dr. A.M. did not provide any explanation supporting this belief.

In a September 2001 statement, the Veteran reported that during service he lived next to the jet engine testing block on the Air Force Base.  He asserted that he lost part of his hearing from the noise of the jet engines.  

An October 2001 rating decision declined to reopen the claim, finding that, while the Veteran's statements and the statements from J.C. and Dr. A.M. describing his difficulty hearing in service were new, they were not material to the issue of service connection because the statements conflicted with earlier statements in the claims wherein the Veteran reported having no trouble hearing during service.  Although the Veteran filed a timely notice of disagreement with this decision, he did not perfect an appeal and, therefore, the October 2001 decision became final based on the evidence then of record.  38 U.S.C.A. § 7105.

In a January 2004 VA audiology note, the Veteran reported having longstanding hearing loss and that he wanted hearing aids.  The audiologist noted puretone evaluation reflected high frequency sensorineural hearing loss and speech recognition was 72 percent in the right ear and 88 percent in the left ear.  

A February 2004 VA audiology note indicated that the Veteran received hearing aids.  

In a November 2012 statement, the Veteran requested that the claim of service connection for bilateral hearing loss be reopened.  

In a January 2013 statement, the Veteran reported that during service he worked close to an air field where Korean soldiers were taught how to fly and repair jet engines.  The Veteran asserted that he lost some of his hearing while at the base.  

On April 2013 VA audiological examination, puretone thresholds were:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
65
70
65
LEFT
35
55
65
65
50

Speech audiometry revealed speech recognition ability of 46 percent in the right ear and 52 percent in the left ear.  Based on this examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's current hearing loss is less likely than not cause by or a result of an event in military service because "although only a whispered voice test was performed at separation, the Veteran was seen by a medical doctor in August 1955 who stated the Veteran was evaluated and found to have no hearing defect following cerumen removal from ears."  On July 1955 VA examination the Veteran reported that he believes his ear condition was better following cerumen removal.  "The [examination] report further summarizes that the Veteran states he had no difficulty with the ears during service or any treatment for them.  No history of ear injury or surgery, otorrhea, or tinnitus."  The examiner opined that "given the Veteran's job in the service as a clerk and its low probability of noise, his denials of ear-related issues, hearing loss, and tinnitus, and the lack of any documentation of any ear problems aside from cerumen impaction, there is no evidence to suggest the Veteran's hearing loss or tinnitus was caused by military noise exposure."

In a statement received in June 2014, the Veteran again asserted that his hearing loss was caused by exposure to jet engine noise during service.

Analysis 

After reviewing the record, the Board finds that the evidence is insufficient to reopen the claim for entitlement to service connection for bilateral hearing loss.  

Evidence received since the October 2001 rating decision includes VA treatment records, lay statements by the Veteran essentially asserting that his hearing loss disability was caused by working near a jet engine testing site in service, and the report of the April 2013 VA audiological examination.

The VA treatment records and VA examination report and opinion are new evidence because they were not previously associated with the record.  However, the Board finds that they are not material (as defined by VA regulations) because they do not tend to relate to the unestablished fact necessary to substantiate the claim (a causal linkage between the Veteran's current hearing loss disability and his active duty service).  Therefore, the VA treatment records and VA examination report and opinion do not raise a reasonable possibility of substantiating the claim.

As for the Veteran's statements, he has previously asserted that his hearing loss was caused by working near a jet engine testing site during service.  These assertions were previously considered in the October 2001 rating decision.  Therefore, the Veteran's recent statements are redundant because they duplicate his previous statements and the Board finds that they are not "new" evidence.  

The evidence received since the October 2001 rating decision is not new and material and the claim of service connection for a bilateral hearing loss disability may not be reopened.  In so finding, the Board also finds the preponderance of the evidence is against reopening the claim, the benefit of the doubt rule does not apply, and the appeal to reopen the claim must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.

	(CONTINUED ON NEXT PAGE)









ORDER

The appeal to reopen the claim of service connection for bilateral hearing loss is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


